08/20/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 21-0050


                                       DA 21-0050
                                    _________________

IN RE: THE PARENTING OF:

P.H.R. and P.H.R,

      Minor Children,

MARLEN DELANO RUSSELL,
                                                                      ORDER
             Petitioner and Appellee,

      and

SARAH PATRICIA RUSSELL,

             Respondent and Appellant.
                             ______________________

       Montana Rules of Appellate Procedure 8 and 9 govern the parties’ responsibilities
regarding the district court record. It is the duty of the appellant under Rule 8(2) “to present
the supreme court with a record sufficient to enable it to rule upon the issues raised.”
“Failure to present the court with a sufficient record on appeal may result in dismissal of the
appeal or affirmance of the district court on the basis the appellant has presented an
insufficient record.”
       Appellant filed with the Clerk of this Court on January 29, 2021, the Request for
Production of Transcripts for the September 10, 2020 hearing that she submitted to the
District Court and served on the court reporter and counsel of record. The transcript has not
been filed with this Court, nor is there any request for an extension of time to submit such a
transcript. As both parties cite to the transcript, however, it appears the court reporter may
have compiled it.
       IT IS THEREFORE ORDERED that within ten days from the date of this Order the
Appellant shall make arrangements with the Court Reporter to file with the Clerk of this
Court a copy of the September 10, 2020 hearing transcript or file notice with the Court that
the transcript will not be submitted. Failure to do so may subject the related issues on appeal
to summary ruling.
       The Clerk is directed to provide a true copy of this Order to all counsel of record.




                                              2


                                                                                Electronically signed by:
                                                                                       Beth Baker
                                                                           Justice, Montana Supreme Court
                                                                                    August 20 2021